Citation Nr: 1541632	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  08-25 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, to include as secondary to herbicide exposure and/or service-connected diabetes mellitus, type II.
 
2.  Entitlement to service connection for a skin condition, to include as secondary to herbicide exposure.
 
3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1971.  He was stationed in Vietnam from May 1970 to April 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a bilateral eye disability, skin rash, a low back disability, and bilateral hearing loss. 

In September 2014, the Board remanded, in part, the issue of entitlement to service connection for a skin condition, to include as secondary to herbicide exposure, for additional development.  The Board also, in part, denied service connection for a bilateral eye disability, a low back disability, and bilateral hearing loss.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was submitted in July 2015; and in July 2015, the Court issued an Order granting the Joint Motion for Remand.  The matter was remanded to the Board for readjudication consistent with the motion.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.
The issues of entitlement to service connection for a skin condition, to include as secondary to herbicide exposure; entitlement to service connection for a low back disability; and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's bilateral cataracts are etiologically related to his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, his bilateral cataracts were caused or aggravated by his service-connected diabetes mellitus, type II.  38 U.S.C.A.          §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

As the Board is granting the claim of service connection for a disease of the eye, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II. Analysis

Service connection may be established on a direct basis for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a claimed disorder, there generally must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Until recently, the second and third elements of Hickson could be met through a showing of continuity of symptomatology, which could be established under certain circumstances through lay evidence.  See 38 C.F.R. § 3.303(b) (2014).  However, the United States Court of Appeals for the Federal Circuit  has now clarified that the theory of continuity of symptomatology applies only to diseases recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1337-1338 (Fed. Cir. 2013).   In other words, that theory may only serve as a path to service connection for diseases that fall within the presumptive provisions outlined above.  

Alternatively, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value, of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  In determining whether evidence submitted by a veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The 1971 separation examination shows corrected vision of 20/20 in both eyes. 

At a November 2007 VA eye examination, several conditions were diagnosed, including non-visually significant cataracts.  The examiner opined that she could not resolve the issue as to whether this condition was caused by the Veteran's service-connected diabetes mellitus without resort to mere speculation.  She explained that cataracts can be caused by diabetes and aging; without means to differentiate between the two causes, it would be speculative to report the etiology of the condition.  The examiner did not address whether the cataracts were due to service in general or whether it could be secondary to Agent Orange. 

A December 2009 VA treatment record shows that the Veteran reportedly first noticed vision loss six months after leaving Vietnam.  He stated that he failed a vision screening upon trying to get a job with a railroad in the 1970's.  The diagnoses included rosacea blepharitis and dry eye syndrome in both eyes; mild cataracts in both eyes; and history of bilateral optic atrophy of unknown etiology.

As instructed by the April 2010 Remand, the Veteran submitted to another VA eye examination in August 2010.  The Veteran again received several diagnoses of the eye, including mild cataracts in both eyes.  He stated: "I cannot resolve without resorting to mere speculation" whether the cataracts are caused by or related to the Veteran's diabetes.  He explained that cataracts are a natural aging process of the lens that can progress at an increased rate with various system disorders including diabetes.  However, he concluded that it would be speculative to provide an etiology opinion without a means to distinguish between the two causes (aging and diabetes). 

Here, as the Veteran has currently diagnosed eye conditions and the Board finds no reason to question his credibility in reporting vision loss shortly after returning from Vietnam, the question is one of nexus.  The Board notes that "[a]n examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion" so long as the basis for such an opinion is adequately explained.  Jones, supra.  In his August 2010 opinion, the VA examiner explained why a nexus opinion with respect to the Veteran's cataracts would be purely speculative.  The Board finds that the examiner properly explained the basis of his opinion, stating that the etiology of the Veteran's cataracts could be due to either aging or diabetes as cataracts is a natural aging process of the lens that can progress at an increased rate with various system disorders including diabetes mellitus.  The Board finds that the examiner's inability to opine as to the likelihood that this disorder is related to Agent Orange exposure or the service-connected diabetes does not render the opinion inadequate. 

Similarly, the November 2007 VA examiner opined that the Veteran's cataracts can be caused by diabetes and aging; without means to differentiate between the two causes, it would be speculative to report the etiology of the condition.  He conducted a review of the claims file, discussed the evidence, and examined the Veteran.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the November 2007 and August 2010 opinions, when considered together, are highly probative.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the opinion of a physician that is based on a review of the entire record is of greater probative value than an opinion based solely on the veteran's reported history). 

The examiners observed that the Veteran's cataracts could have been caused by his diabetes mellitus.  There was no way, however, to distinguish between the potential causes of his cataracts.  Notably, there is no evidence of record that contradicts a finding that the Veteran's bilateral cataracts are related to his service-connected type II, diabetes mellitus.  Thus, the Board finds that the evidence is at least in equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.
ORDER

Entitlement to service connection for bilateral cataracts, to include as secondary to service-connected diabetes mellitus, type II is granted.


REMAND

Skin Condition

The Board observes that the originating agency did not schedule the Veteran for a VA examination to ascertain the nature and etiology of his claimed skin condition as instructed in the September 2014 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the claim must be remanded for compliance with the September 2014 remand instructions.

Low Back Disability

Based on review of the claims folder, the Board finds that additional development is necessary prior to adjudication of the matter addressed in the joint motion.  The basis for the Court's remand, as set out in the July 2015 Joint Motion, was that the Board erred by providing an inadequate statement of reasons or basis as to whether a medical examination was required.   Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of a disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. at 83-86.

The record reflects that the Veteran has current diagnoses of degenerative disc disease and lumbago.  The Veteran further testified that he injured his back in service while carrying and lifting heavy artillery.  See December 2009 Hearing Transcript, pp. 4-5.  He also testified that a doctor told him heavy lifting could have caused his back condition.  Id. at p. 5.  The Board finds that the Veteran's lay statements satisfy the "low" threshold, set forth in McLendon.  Accordingly, remand for a VA examination addressing the etiology of the Veteran's low back disability is warranted.  Id.   

Bilateral Hearing Loss

Based on review of the claims folder, the Board finds that additional development is necessary prior to adjudication of the matter addressed in the joint motion.  The basis for the Court's remand, as set out in the July 2015 Joint Motion, was that the Board failed to comply with the Secretary's duty to assist.  The Secretary's duty to assist requires that it continue to make efforts to obtain VA medical records "until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103A(c).  In its September 2014 decision, the Board referred to a March 2009 medical record in which the examiner discussed the Veteran's right and left ear hearing loss, but did not consider that the March 2009 examiner stated there was a "comprehensive audiological assessment result in the [Computerized Patient Record System] CPRS, which may be viewed as using audiogram display on the CPRS tools menu."  The record does not contain the comprehensive audiological assessment referred to in the March 2009 audiological note.  The Board does not have access to CPRS; therefore, on remand, any medical records relevant to the Veteran's claim located in CPRS that are not currently uploaded to the Veteran's electronic claims file, to include any March 2009 audiological assessment, must be obtained and associated. 

All Remanded Claims

Additionally, an effort should be made to obtain any records pertaining to ongoing treatment the Veteran has received that are not already on file.  38 U.S.C.A. 	  § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the paper or virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Make arrangements to obtain any relevant outstanding treatment records in CPRS, to include all audiological assessments, including those dated in March 2009.  Associate these records with the Veteran's Virtual file.

3. Thereafter, schedule the Veteran for a VA skin examination with a dermatologist.  The claims file, including a copy of this remand, must be reviewed in conjunction with the examination.  The examiner should identify any current skin condition and determine whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the skin condition is traceable to military service, including conceded in-service exposure to herbicides.

All opinions expressed must be supported by complete rationale.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. Thereafter, schedule the Veteran for an appropriate examination to determine the nature and etiology of any current low back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.  

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of the Veteran's low back condition. 

The examiner should provide an opinion as to whether it is at least as likely as not that any current back disability, to include degenerative disc disease and lumbago, had its onset during active service or is related to any in-service disease, event, or injury, specifically based upon the Veteran's own assertions of in-service injury as well as the medical documentation of record.

In so opining, the examiner is advised that the Veteran is competent to report his in-service duties, his symptoms and history, and such reports, including those of a continuity of symptomatology, must be specifically acknowledged and considered in formulating any opinions.

The examiner must also discuss the Veteran's post-service treatment records, to include workers' compensation records, reflecting an August 1989 back injury while carrying a welding pot at work.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


